Citation Nr: 1539203	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy and cardiomegaly. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in September 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a comprehensive VA medical examination and opinion.

The Board's review of the record reveals that further development on the matter of entitlement to service connection for service connection for a heart disorder, to include cardiomyopathy and cardiomegaly, is warranted. 

In written statements of record and during his September 2014 DRO hearing, the Veteran asserted that he first learned he had an enlarged heart during basic training in 1971.  He has reported that he had no signs or symptoms of a heart disorder prior to enlistment.  He indicated that he entered service feeling fine but began having chest pains and shortness of breath on exertion.  He complained of currently experiencing fatigue, chest pain, and shortness of breath.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Trainee and showed that he was part of a Medical Hold Company.

In a May 1971 service enlistment examination report, the Veteran's heart was marked as normal on clinical evaluation but his chest X-ray was noted show an enlarged heart and he was referred to cardiology.  A May 1971 consultation sheet for cardiology reflected no reported symptomatology.  The impression was straight back syndrome.  The examiner noted that chest X-ray showed straight spine and the heart compressed between spine and anterior chest wall producing a false increase in heart shadow.  

Physical profile records dated in July 1971 showed duty with temporary assignment limitations for possible enlarged heart.  An August 1971 narrative summary noted the Veteran's report of a family history of cardiac enlargement and his assertions that he was first told he had an enlarged heart at the time of his induction physical.  Subsequently, a cardiologist decided the Veteran could enter the military.  Symptoms included shortness of breath, chest pain with strenuous exertion, and one episode of syncope while standing at attention.  Chest X-ray and cardiac series revealed marked, isolate right atrial hypertrophy.  The examiner noted findings of undiagnosed acyanotic, congenital heart defect, which was associated with some dyspnea and chest pain on strenuous exertion.  The examiner noted that there had been no service aggravation of his disease.  An undated radiologic report revealed slight enlargement of the heart. 

Medical Board proceedings dated in August 1971 showed the Veteran was found medically unfit for service and physically unfit for retention on active duty as a result of a condition which was not incurred or aggravated during any period of active service.  He was noted to have congenital heart disease, acyanotic, incompletely diagnosed, possibly pericardial defect, manifested by right atrial enlargement.  The condition was determined not to be in the line of duty and to EPTS (exist prior to service).  The cause of the condition was found not to be incident to service.  The condition was further noted exist prior to entry to active service and not to be aggravated by active duty. 

In an August 1971 service separation examination report, the Veteran's heart was marked as abnormal on clinical evaluation.  He was noted to have congenital heart disease, acyanotic.  

Post-service private treatment records dated from 2001 to 2010 revealed findings of cardiomegaly and hypertension.  A February 2004 private chest X-ray report revealed mild cardiomegaly without acute disease or change from November 2002.  In a January 2007 statement, a private physician, Dr. J. B., commented that the Veteran denied any shortness of breath, chest pain, rapid heartbeat, lightheadedness, loss of consciousness, tingling, numbness, or weight loss.  An October 2010 private chest X-ray report revealed that heart structures were unremarkable.  VA treatment records dated from 2013 to 2015 showed findings of cardiomyopathy.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In light of the cumulative record referenced above, the AOJ should obtain a VA medical examination to clarify the nature and etiology of the Veteran's claimed heart disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed heart disorder.  All indicated tests and studies are to be performed.  The electronic record and a copy of this remand must be made available to the examiner for review of the case.  The examiner must specify in the report that these records have been reviewed.

The examiner should identify all current heart disorders. The examiner should then make a determination as to whether the documented in-service heart findings constitute a congenital or developmental defect or disease. 

If the Veteran's claimed disorder is identified as congenital or developmental defect, the examiner should opine as to whether the Veteran has a current heart disorder due to aggravation of the identified congenital or developmental defect by superimposed disease or injury (in this case, the rigors of the Veteran's in-service duties). 

If the Veteran's claimed disorder is not identified as congenital or developmental disease, the examiner should opine as to whether the Veteran's heart disorder, noted at entrance into service, was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The examiner should acknowledge and discuss all in-service heart findings, the Veteran's lay assertions of in-service heart symptomatology, and the findings in the post-service VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).
 
2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in March 2015.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

